849 F.2d 1472
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Robert COGGINS, Plaintiff-Appellant,v.Al C. PARKE;  Tony Williams, Defendants-Appellees.
No. 88-5063.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a Kentucky state prisoner presently confined in Washington under the Interstate Corrections Compact.  He filed an action under 42 U.S.C. Sec. 1983 for monetary damages against the warden and associate warden of the Kentucky State Reformatory.  In his complaint, the plaintiff alleged the defendants denied him access to the courts in violation of the first amendment and deprived him of his property in violation of the fourteenth amendment.


3
The plaintiff has no meritorious claim for denial of access to the courts given the fact that he was represented by counsel in the underlying civil rights action.  He has abandoned his fourteenth amendment claim on appeal.


4
Upon review, we conclude the district court properly dismissed plaintiff's suit for the reasons stated by it.  We therefore affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.